Weiss, J.
Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered April 21, 1985, convicting defendant upon his plea of guilty of the crimes of burglary in the first degree and criminal possession of a weapon in the third degree.
In February 1985, defendant was indicted on charges of burglary in the first degree (two counts), assault in the second degree and criminal possession of a weapon in the third degree (two counts). The charges related to two separate incidents during the early morning hours of December 5, 1984, wherein defendant assaulted one woman with a knife in her apartment and shortly thereafter threatened another woman with a knife. At a Sandoval hearing conducted prior to trial, County Court ruled that in the event defendant testified, he could be questioned with respect to previous convictions between 1977 and 1979 for robbery in the second and third degrees, assault in the first degree, attempted petit larceny and attempted criminal possession of stolen property in the third degree. Thereafter, defendant pleaded guilty as indicated above, and was sentenced as a predicate felon to an indeterminate term of 10 to 20 years’ imprisonment.
On this appeal, defendant simply maintains that County Court erred in its Sandoval ruling and requests a new trial. Defendant’s right to challenge the Sandoval determination, *925however, was waived upon entry of the guilty plea (see, People v Ortiz, 127 AD2d 305, 308, lv denied 70 NY2d 652; People v Winchenbaugh, 120 AD2d 811, 813). Nor are we persuaded to review this claim and reverse in the interest of justice (see, CPL 470.15 [6]).
Judgment affirmed. Casey, J. P., Weiss, Yesawich, Jr., Levine and Mercure, JJ., concur.